internal_revenue_service department of the treasury number release date index number trust washington dc person to contact telephone number refer reply to cc psi - plr-106366-03 date date foundation d1 year year year a b dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of the trust by its authorized representative requesting that the service grant the trust an extension of time pursuant to sec_301 of the procedure and administration regulations to make an election under sec_642 of the internal_revenue_code for its year taxable_year the information submitted states that the grantor of the trust died on d1 the trust as amended provides that after certain specific bequests all trust corpus and accumulated income should be distributed to the foundation and the trust will terminate but not until the foundation has received its qualification as a tax-exempt charity from the service the trustees of the trust hired an attorney to prepare documents including the grantor’s estate_tax_return and the income_tax returns of the trust plr-106366-03 -2- on the income_tax return for the year taxable_year the trust incorrectly claimed an income distribution_deduction under sec_661 for dollar_figurea the amount set_aside for the foundation pending the foundation’s qualification as a tax-exempt charity in preparing the trust’s year income_tax returns the new income_tax preparers of the trust and foundation discovered that the year income_tax return was incorrect the income_tax preparers prepared and filed an amended year income_tax return including a timely sec_642 election claiming a charitable deduction of dollar_figureb representing deductible amounts of year income paid to charity in year these amounts were not claimed as a charitable deduction on the year return the date to file an effective election under sec_642 for the year taxable_year allowing a deduction for amounts paid to charity in year had already passed therefore the trust requested an extension to file a sec_642 election for year under sec_301 sec_642 provides that in the case of an estate_or_trust there shall be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the taxable_year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year the election shall be made at such time and in such manner as the secretary prescribes by regulation sec_1_642_c_-1 of the income_tax regulations provides that the election under sec_642 shall be made not later than the time including extensions thereof prescribed by law for filing the federal_income_tax return for the succeeding taxable_year sec_1_642_c_-1 provides that the election shall be made by filing with the income_tax return or amended_return for the taxable_year in which the contribution is treated as paid a statement which i states the name and address of the fiduciary ii identifies the estate_or_trust for which the fiduciary is acting iii indicates that the fiduciary is making an election under sec_642 in respect of contributions treated as paid during such taxable_year iv gives the name and address of each organization to which any such contribution is paid and v states the amount of each contribution and date of actual payment or if applicable the total amount of contributions paid to each organization during the succeeding taxable_year to be treated as paid in the preceding_taxable_year under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good plr-106366-03 -3- faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result the trust is granted an extension of time for days from the date of this letter to file an election under sec_642 for the trust’s year taxable_year the election must be made on the amended_return for the trust’s year taxable_year the amended_return must be filed within the sixty day period with the service_center where the trust files its returns a copy of the amended_return must be filed with the service office currently examining the trust’s returns a copy of this letter should be attached to the amended returns copies are included for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including whether the trust was entitled to sec_642 deductions this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
